Name: Council Regulation (EEC) No 1475/86 of 13 May 1986 amending Regulations (EEC) No 2759/75, (EEC) No 2771/75 and (EEC) No 2777/75 on the common organization of the markets in pigmeat, eggs and poultrymeat and Regulations (EEC) No 2764/75, (EEC) No 2773/75 and (EEC) No 2778/75 as regards a component for calculating the import levy
 Type: Regulation
 Subject Matter: EU finance;  animal product
 Date Published: nan

 21.5.86 Official Journal of the European Communities No L 133/39 COUNCIL REGULATION (EEC) No 1475/86 of 13 May 1986 amending Regulations (EEC) No 2759/75, (EEC) No 2771/75 and (EEC) No 2777/75 on the common organization of the markets in pigmeat, eggs and poultrymeat and Regulations (EEC) No 2764/75, (EEC) No 2773/75 and (EEC) No 2778/75 as regards a component for calculating the import levy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, by Regulation (EEC) No 2300/77 ("), and Regulation (EEC) No 2778/75 ("), as last amended by Regulation (EEC) No 750/81 (15), stipulate that the price for each type of feed grain in the Community is to be equal to the average of the threshold prices plus the monthly price increase therein, operative for that cereal for a period of 12 months beginning on 1 August ; whereas this stipu ­ lation should be transferred to the basic Regulations concerned and they should be harmonized with the new beginning of the marketing year for cereals ,Having regard to the proposal from the Commission (x), Having regard to the opinion of the European Par ­ liament (2), HAS ADOPTED THIS REGULATION : Whereas Regulation (EEC) No 2759/75 (3), as last amended by Regulation (EEC) No 1473/86 (4), and Regulations (EEC) No 2771 /75 (5) and (EEC) No 2777/ 75 (6), as last amended by Regulation (EEC) No 3768 / 85 (7), involve an import levy and sluice-gate price system, one of whose reference components consists of the Community prices for certain types of feed grain ; whereas these prices are determinend once a year for a period of 12 months beginning on 1 August, on the basis of the threshold prices for such grain and the monthly increases therein ; Article 1 In Article 9 ( 1 ) (a) of Regulation (EEC) No 2759/75, Article 4 ( 1 ) (a) of Regulation (EEC) No 2771 /75 and Article 4 ( 1 ) (a) of Regulation (EEC) No 2777/75 the second subparagraph is hereby replaced by the following : 'The prices for feed grain within the Community shall be determined once a year for a period of 12 months beginning on 1 July, on the basis of the threshold prices and the monthly increases therein . They shall be used for fixing the levy from 1 August each year.' Article 2 Articles 2 (2) of Regulations (EEC) No 2764/75 , (EEC) No 2773/75 and (EEC) No 2778/85 are hereby deleted . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas the marketing year for cereals will , in the future, be fixed for a period of 12 months beginning on 1 July of each year ; whereas, therefore, the calculation of the import levies and the sluice-gate prices for pigmeat, eggs and poultrymeat should be based on the prices of feed grain over a similarly amended marketing year ; Whereas Regulation (EEC) No 2764/75('), as last amended by Regulation (EEC) No 2791 /82 ('), Regu ­ lation (EEC) No 2773/75 (10), as last amended (') OJ No C 85 , 14 . 4 . 1986, p. 84 . (2) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). (') OJ No L 282, 1 . 11 . 1975 , p. 1 . (4) See page 36 of this Official Journal . O OJ No L 282, 1. 11 . 1975 , p. 49 . 0) OJ No L 282, 1 . 11 . 1975, p. 77 . (') OJ No L 362, 31 . 12 . 1985 , p. 8 . (') OJ No L 282 , 1. 11 . 1975 , p. 21 . O OJ No L 295 , 21 . 10 . 1982 , p. 4 . O OJ No L 282 , 1 . 11 . 1975 , p. 64 . (") OJ No L 271 , 22 . 10 . 1977, p . 6 . (") OJ No L 282 , 1. 11 . 1975 , p . 84 . (") OJ No L 80, 26 . 3 . 1981 , p . 1 . No L 133/40 Official Journal of the European Communities 21 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN